 1   GROOM LAW GROUP, CHARTERED
     David N. Levine, pro hac vice
 2
     dnl@groom.com
 3   Katherine B. Kohn, pro hac vice
     kkohn@groom.com
 4
     1701 Pennsylvania Ave. NW
 5   Washington, D.C. 20006
     Tel: (202) 857-0620
 6
     Fax: (202) 659-4503
 7
     Special Counsel for Debtors
 8   and Debtors in Possession
 9
10                            UNITED STATES BANKRUPTCY COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
12
     In re:                                             Bankruptcy Case No. 19-30088 (DM)
13
     PG&E CORPORATION,                                  Chapter 11
14
15        - and -                                       (Lead Case)
     PACIFIC GAS AND ELECTRIC
16   COMPANY,                                           (Jointly Administered)
17                                 Debtors.             SECOND CONSOLIDATED FEE
18   □ Affects PG&E Corporation                         STATEMENT OF GROOM LAW GROUP,
     □ Affects Pacific Gas and Electric Company
                                                        CHARTERED FOR ALLOWANCE AND
19
                                                        PAYMENT OF COMPENSATION AND
20   x Affects both Debtors                             REIMBURSEMENT OF EXPENSES FOR
     * All papers shall be filed in the Lead Case       THE PERIOD OF SEPTEMBER 1, 2019
21                                                      THROUGH OCTOBER 31, 2019
     No. 19-30088 (DM).
22
                                                        Objection Deadline: December 29, 2019 at
23                                                      4:00 p.m. (Pacific Time)
24
25
26
27
28




                                                    1




     Case: 19-30088      Doc# 5022      Filed: 12/08/19    Entered: 12/08/19 08:54:26   Page 1 of
                                                    38
 1   To: The Notice Parties
 2
     Name of Applicant                                   Groom Law Group, Chartered
 3
     Authorized to Provide Professional Services to:     Debtors
 4
 5   Date of Retention:                                  June 10, 2019 nunc pro tunc to January 29,
                                                         2019
 6
 7
     Period for which compensation and                   September 1, 2019 through October 31,
 8
                                                         2019
 9   reimbursement are sought:
10
     Amount of compensation sought as actual,            $104,120.08 (80% of $130,150.10)
11   reasonable, and necessary
12
     Amount of expense reimbursement sought              $620.00
13   as actual, reasonable, and necessary
14
15          The Groom Law Group, Chartered (“Groom” or “Applicant”), special employee benefits
16
     counsel to PG&E Corporation and Pacific Gas and Electric Company (“Debtors”), hereby
17
     submits its Second Consolidated Fee Statement (“Second Consolidated Statement”) 1 for
18
19   allowance and payment of compensation for professional services rendered and for
20
     reimbursement of actual and necessary expenses incurred for the period commencing September
21
     1, 2019, through October 31, 2019 (the “Fee Period”) pursuant to the Order Pursuant to 11
22
23   U.S.C. §§ 331 and 105(a) and Fed. R. Bank. P. 2016 for Authority to Establish Procedures for
24
     Interim Compensation and Reimbursement of Expenses of Professionals dated February 27,
25
26
27
     1
      Groom filed its First Consolidated Monthly Fee Statement covering the period from January
28
     29, 2019, to July 31, 2019, on September 27, 2019 [Dkt. No. 4031]. Groom filed a Certificate of
     No Objection with respect to the Consolidated Monthly Fee Statement on October 21, 2019 [Dkt.
     No. 4350]. Groom filed its First Monthly Fee Statement covering August 2019 on December 2,
     2019 [Dkt. No. 4936].
                                                    2




     Case: 19-30088       Doc# 5022    Filed: 12/08/19    Entered: 12/08/19 08:54:26      Page 2 of
                                                   38
 1   2019 [Dkt. 701] (the “Interim Compensation Procedures Order”) and the Order Appointing Fee
 2
     Examiner And Establishing Procedures For Consideration Of Requested Fee Compensation And
 3
     Reimbursement Of Expenses [Dkt. 2267].
 4
 5          By this Monthly Statement, Groom requests allowance and payment of $104,120.08
 6
     (80% of $130,150.10) as compensation for professional services rendered to the Debtors during
 7
     the Fee Period and allowance and payment of $620.00 (representing 100% of the expenses
 8
 9   allowed) as reimbursement for actual and necessary expenses incurred by Groom during the
10
     Consolidated Fee Period.
11
            Groom provided legal services to Debtors related to five different matters during the Fee
12
13   Period. Attached hereto are the following Exhibits:
14
        1. Matter A: Counseling re: Defined Benefit Plan
15
                a. Exhibit A-1 is the name of each professional who performed services for one or
16
17                 both of the Debtors in connection with these Chapter 11 cases during the Fee
18
                   Period and the hourly rate and total fees for each professional.
19
                b. Exhibit A-2 is a summary of hours during the Fee Period by task.
20
21              c. Exhibit A-3 is the detailed time entries for the Fee Period.
22
        2. Matter B: Counseling re: Defined Contribution Plan
23
                a. Exhibit B-1 is the name of each professional who performed services for one or
24
25                 both of the Debtors in connection with these Chapter 11 cases during the Fee
26
                   Period and the hourly rate and total fees for each professional.
27
                b. Exhibit B-2 is a summary of hours during the Fee Period by task.
28
                c. Exhibit B-3 is the detailed time entries for the Fee Period.


                                                     3




     Case: 19-30088      Doc# 5022      Filed: 12/08/19    Entered: 12/08/19 08:54:26       Page 3 of
                                                    38
 1      3. Matter C: Counseling re: Health and Welfare Plan
 2
                a. Exhibit C-1 is the name of each professional who performed services for one or
 3
                    both of the Debtors in connection with these Chapter 11 cases during the Fee
 4
 5                  Period and the hourly rate and total fees for each professional.
 6
                b. Exhibit C-2 is a summary of hours during the Fee Period by task.
 7
                c. Exhibit C-3 is the detailed time entries for the Fee Period.
 8
 9      4. Matter D: Counseling re: Bankruptcy Matter
10
                a. Exhibit D-1 is the name of each professional who performed services for the
11
                    Debtors in connection with these Chapter 11 cases during the Fee Period and the
12
13                  hourly rate and total fees for each professional.
14
                b. Exhibit D-2 is a summary of hours during the Fee Period by task.
15
                c. Exhibit D-3 is the detailed time entries for the Fee Period.
16
17              d. Exhibit D-4 is the summary of expenses incurred on this matter in the
18
                    Consolidated Fee Period.
19
        5. Matter E: Voluntary Disability Plan
20
21              a. Exhibit E-1 is the name of each professional who performed services for the
22
                    Debtors in connection with these Chapter 11 cases during the Fee Period and the
23
                    hourly rate and total fees for each professional.
24
25              b. Exhibit E-2 is a summary of hours during the Fee Period by task.
26
                c. Exhibit E-3 is the detailed time entries for the Fee Period.
27
            In accordance with the Interim Compensation Procedures Order, responses or objections
28
     to this Monthly Statement, if any, must be filed and served on or before the 21st day (or the next


                                                      4




     Case: 19-30088      Doc# 5022      Filed: 12/08/19     Entered: 12/08/19 08:54:26       Page 4 of
                                                    38
 1   business day if such day is not a business day) following the date the Monthly Statement is
 2
     served with this Court (the “Objection Deadline”).
 3
            Upon expiration of the Objection Deadline, the Applicant shall file a certificate of no
 4
 5   objection with the Court, after which the Debtors are authorized and directed to pay the
 6
     Applicant an amount equal to 80% of the fees and 100% of the expenses requested in this
 7
     Monthly Statement. If an objection is properly filed, the Debtors shall be authorized and
 8
 9   directed to pay the Applicant 80% of the requested fees and 100% of the requested expenses that
10
     are not subject to an objection.
11
12
     Dated: December 8, 2019                      GROOM LAW GROUP, CHARTERED
13
                                                  By: /s/ Katherine B. Kohn
14
                                                  Special Counsel for Debtors and
15                                                Debtors in Possession
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     5




     Case: 19-30088      Doc# 5022      Filed: 12/08/19    Entered: 12/08/19 08:54:26        Page 5 of
                                                    38
 1                                            Notice Parties
 2
     PG&E Corporation
 3   c/o Pacific Gas & Electric Company
     77 Beale Street
 4
     San Francisco, CA 94105
 5   Attn: Janet Loduca, Esq.
 6
     Weil, Gotshal & Manges LLP
 7   767 Fifth Avenue
     New York, New York 10153
 8
     Attn: Stephen Karotkin, Esq.
 9   Rachael Foust, Esq.
10
     Keller & Benvenutti LLP
11   650 California Street, Suite 1900
     San Francisco, CA 94108
12
     Attn: Tobias S. Keller, Esq.,
13          Jane Kim, Esq.
14
     The Office of the United States Trustee for Region 17
15   450 Golden Gate Avenue, 5th Floor, Suite #05-0153
     San Francisco, CA 94102
16
     Attn: James L. Snyder, Esq.,
17          Timothy Laffredi, Esq.
18
     Milbank LLP
19   55 Hudson Yards
     New York, NY 10001-2163
20
     Attn: Dennis F. Dunne, Esq.,
21         Sam A. Khalil, Esq.
22
     Milbank LLP
23   2029 Century Park East, 33rd Floor
     Los Angeles, CA 90067
24
     Attn: Paul S. Aronzon, Esq.,
25         Gregory A. Bray, Esq.,
           Thomas R. Kreller, Esq.
26
27   Baker & Hostetler LLP
     11601 Wilshire Boulevard, Suite 1400
28
     Los Angeles, CA 90025-0509
     Attn: Eric Sagerman, Esq.,
      Cecily Dumas, Esq.

                                                    1




     Case: 19-30088      Doc# 5022       Filed: 12/08/19     Entered: 12/08/19 08:54:26   Page 6 of
                                                     38
 1   Bruce Markell
     Fee Examiner
 2
     Northwestern University Pritzker School of Law
 3   375 East Chicago Avenue
     Chicago, IL 60611-3069
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  2




     Case: 19-30088    Doc# 5022      Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 7 of
                                                  38
 1                                           EXHIBIT A-1
 2
                              COMPENSATION BY PROFESSIONAL
 3                       SEPTEMBER 1, 2019, THROUGH OCTOBER 31, 2019
 4
            The attorneys and paraprofessionals who rendered professional services to one or more of
 5   the Debtors relating to the Defined Benefit Plan during the Fee Period are:
 6
           Name of
 7                           Year                         Total Hours
         Partners and                   Hourly Rate                       Total Compensation
                            Admitted                         Billed
 8         Counsel
 9      Kim Boberg            2009          $708             7.50               $5,310.00
10
        Elizabeth Dold        1995          $898             0.30                $269.40
11
        Daniel Hogans         1993          $836             0.50                $418.00
12
        Katherine Kohn        2009          $708             3.00               $2,124.00
13      David Levine          1998          $860             6.20               $5,332.00
14      Total Partners
                                                             17.50             $13,453.40
        and Counsel
15
16
            Name of       Year                            Total Hours
17                                      Hourly Rate                       Total Compensation
           Associates    Admitted                            Billed
18      Stacey Bradford    1996             $637              8.40              $5,350.80
19      Will Fogleman      2011             $675              5.10              $3,442.50
        Nancy McTyre       2010             $675              1.20               $810.00
20      (Legal
21      Consultant)
        Total Associates                                     14.70              $9,603.30
22
23
24          Name of           Year          Hourly        Total Hours
                                                                          Total Compensation
        Paraprofessionals    Admitted        Rate            Billed
25      Andi Shahinllari        --           $214             0.40               $85.60
26
27
                             Blended         Total Hours
28       Professionals                                               Total Compensation
                              Rate              Billed
        Partners and
                              $768.77           17.50                     $13,453.40
        Counsel
        Associates            $543.85           14.70                      $9,603.30
                                                   1




     Case: 19-30088       Doc# 5022     Filed: 12/08/19    Entered: 12/08/19 08:54:26       Page 8 of
                                                    38
 1
 2     Paraprofessionals    $214              0.40                     $85.60
       Blended
 3                         $637.79
       Attorney Rate
 4     Total Fees
                                             32.60                   $23,142.30
       Incurred
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                2




     Case: 19-30088    Doc# 5022     Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 9 of
                                                 38
 1                                       EXHIBIT A-2
 2
                COMPENSATION BY WORK TASK CODE FOR SERVICES
 3                 RENDERED ON MATTER DURING FEE PERIOD
 4
        Task Code          Description            Hours               Amount
 5     C200           Researching Law             32.60              $23,142.30
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              1




     Case: 19-30088   Doc# 5022    Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 10
                                             of 38
 1                                        EXHIBIT A-3
 2
                                    ITEMIZED SERVICES
 3
 4     Date      Timekeeper       Hours    Task               Narrative            Amount
 5   9/10/2019    BOBERG          0.50     C200       Draft Excess Benefit Plan    $354.00
                                                      DRO procedures.
 6   9/11/2019    BOBERG          1.30     C200       Draft Excess Benefit Plan    $920.40
 7                                                    DRO procedures.
     9/12/2019    BOBERG          2.40     C200       Draft Excess Benefit Plan    $1,699.20
 8
                                                      DRO procedures and model
 9                                                    DROs.
     9/13/2019    BOBERG          0.60     C200       Draft Excess Benefit Plan    $424.80
10
                                                      DRO procedures.
11   9/16/2019    BOBERG          1.90     C200       Review EBP participant       $1,345.20
                                                      DRO.
12
     9/18/2019    BOBERG          0.50     C200       Draft DRO procedures.        $354.00
13   9/24/2019    BOBERG          0.30     C200       Follow-up re: proposed       $212.40
14                                                    EBP DRO.
      9/3/2019   BRADFORD         0.20     C200       Review QDRO issue for        $127.40
15                                                    Excess Benefit Plan.
16    9/4/2019   BRADFORD         0.10     C200       Revise D.L. letter.             $63.70
      9/4/2019   BRADFORD         0.10     C200       Review issues re: QDRO          $63.70
17                                                    under Excess Benefit Plan.
18    9/6/2019   BRADFORD         0.10     C200       Review Retirement               $63.70
                                                      Plan/SERP QDRO.
19    9/9/2019   BRADFORD         0.10     C200       Review and analyze              $63.70
20                                                    proposed QDRO for Excess
                                                      Plan and sample models
21                                                    and procedures.
22   9/10/2019   BRADFORD         0.20     C200       Review draft QDRO            $127.40
                                                      procedures for model for
23                                                    Excess Plan.
24   9/10/2019   BRADFORD         0.20     C200       Review and analyze           $127.40
                                                      question concerning shared
25                                                    payment QDRO.
26   9/11/2019   BRADFORD         1.20     C200       Review and analyze QDRO      $764.40
                                                      issue for Excess Benefit
27                                                    Plan.
28   9/16/2019   BRADFORD         1.90     C200       Review and analyze           $1,210.30
                                                      options for DRO and
                                                      payment of participants
                                                      Excess Plan benefit.
                                                  2




     Case: 19-30088   Doc# 5022    Filed: 12/08/19       Entered: 12/08/19 08:54:26     Page 11
                                             of 38
 1   9/16/2019   BRADFORD         0.40   C200     Review draft memorandum       $254.80
                                                  re: retirement plan
 2
                                                  amendment updates and
 3                                                considerations.
 4   9/17/2019   BRADFORD         1.30   C200     Review draft memorandum       $828.10
                                                  re: retirement plan
 5                                                amendment documents.
 6   9/17/2019   BRADFORD         0.50   C200     Teleconference with Weil      $318.50
                                                  and PG&E team re:
 7                                                pension amendments.
 8   9/18/2019   BRADFORD         0.10   C200     Email client re: DROs for       $63.70
                                                  Excess Benefit Plan
 9                                                benefits.
10   9/19/2019   BRADFORD         0.90   C200     Review retirement plan        $573.30
                                                  amendment documents.
11   9/25/2019   BRADFORD         0.10   C200     Telephone call and email to     $63.70
12                                                R. Reilly to discuss QDRO
                                                  for Excess Benefit Plan.
13   9/25/2019   BRADFORD         0.20   C200     Teleconference with WPF       $127.40
14                                                and R. Reilly re: DROs
                                                  under Excess Benefit Plan.
15   9/30/2019   BRADFORD         0.80   C200     Review LTD deductions         $509.60
16                                                and applicable law.
     9/16/2019     DOLD           0.30   C200     Review FICA issues.           $269.40
17    9/4/2019   FOGLEMAN         0.30   C200     Review issue re: SERP         $202.50
18                                                participant DRO.
      9/6/2019   FOGLEMAN         0.10   C200     Analyze nonqualified plan       $67.50
19                                                DRO.
20   9/11/2019   FOGLEMAN         0.20   C200     Analyze nonqualified plan     $135.00
                                                  DRO administration.
21
     9/12/2019   FOGLEMAN         1.50   C200     Review issue re: EBP          $1,012.50
22                                                participant DRO.
     9/16/2019   FOGLEMAN         1.50   C200     Review and revise             $1,012.50
23
                                                  comments to participant
24                                                DRO and related email.
     9/18/2019   FOGLEMAN         0.30   C200     Review comments to            $202.50
25
                                                  analysis re: participant
26                                                DRO.
27   9/24/2019   FOGLEMAN         0.80   C200     Analyze issues re: proposed   $540.00
                                                  DRO.
28   9/25/2019   FOGLEMAN         0.40   C200     Prepare for and attend call   $270.00
                                                  with R. Reilly, SAB re:
                                                  DRO.

                                              3




     Case: 19-30088   Doc# 5022    Filed: 12/08/19   Entered: 12/08/19 08:54:26     Page 12
                                             of 38
 1   9/12/2019    HOGANS           0.50   C200     Analysis and advice re:        $418.00
                                                   FICA/HI tax compliance
 2
                                                   issues for excess benefit
 3                                                 plan.
 4   9/16/2019        KOHN         0.60   C200     Analyze retirement plan        $424.80
                                                   amendment memo.
 5   10/2/2019        KOHN         1.40   C200     Analyze issues re:             $991.20
 6                                                 retirement plan claims.
     10/3/2019        KOHN         0.50   C200     Call with R. Reilly and        $354.00
 7                                                 DNL re: current event
 8                                                 briefing relating to pension
                                                   plans.
 9   10/4/2019        KOHN         0.40   C200     Revise bullets regarding       $283.20
10                                                 current events
     10/4/2019        KOHN         0.10   C200     Review revised talking           $70.80
11                                                 points regarding current
12                                                 events
      9/3/2019    LEVINE           0.20   C200     Review and follow-up on        $172.00
13                                                 Excess Plan DRO.
14    9/5/2019    LEVINE           0.30   C200     Review and follow-up re:       $258.00
                                                   excess benefit plan.
15    9/9/2019    LEVINE           0.20   C200     Follow-up on excess plan       $172.00
16                                                 DRO questions.
     9/12/2019    LEVINE           0.50   C200     Follow-up on excess plan       $430.00
17                                                 DRO process and website
18                                                 terms and conditions.
     9/15/2019    LEVINE           0.20   C200     Review and follow-up re:       $172.00
19                                                 excess benefit plan
20                                                 taxation.
     9/17/2019    LEVINE           0.20   C200     Follow-up on FICA              $172.00
21                                                 reporting.
22   9/17/2019    LEVINE           0.30   C200     Excess benefit plan DRO        $258.00
                                                   review and follow-up.
23
     9/22/2019    LEVINE           0.30   C200     Review and follow-up on        $258.00
24                                                 eligible compensation
                                                   questions.
25
     9/24/2019    LEVINE           0.60   C200     Excess plan QDRO review        $516.00
26                                                 and follow-up re: options.
27   10/2/2019    LEVINE           0.70   C200     Review WTW work                $602.00
                                                   product.
28   10/3/2019    LEVINE           0.30   C200     Follow-up with WTW.            $258.00
     10/3/2019    LEVINE           0.30   C200     Update talking                 $258.00
                                                   points/bullets.

                                               4




     Case: 19-30088    Doc# 5022    Filed: 12/08/19    Entered: 12/08/19 08:54:26     Page 13
                                              of 38
 1   10/3/2019    LEVINE          0.70   C200       Review new claim and call      $602.00
                                                    with client.
 2
     10/5/2019    LEVINE          0.20   C200       Follow-up on current           $172.00
 3                                                  events.
 4   10/14/201    LEVINE          0.70   C200       Review and follow-up on        $602.00
         9                                          current events and end of
 5                                                  year items/amendments.
 6   10/30/201    LEVINE          0.50   C200       Review open amendment          $430.00
         9                                          items.
 7   10/7/2019    MCTYRE          1.00   C200       Revise draft audit response    $675.00
 8                                                  letter re: pension claims.
     10/8/2019    MCTYRE          0.20   C200       Revise draft audit response    $135.00
 9                                                  letter re: pension claims.
10   9/16/2019 SHAHINLLARI        0.40   C200       Review and analyze audit         $85.60
                                                    letter for PG&E Company
11                                                  Retirement Plan.
12                                Grand Total                                     $23,142.30
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                5




     Case: 19-30088   Doc# 5022    Filed: 12/08/19      Entered: 12/08/19 08:54:26     Page 14
                                             of 38
 1                                            EXHIBIT B-1
 2
                            COMPENSATION BY PROFESSIONAL
 3                      SEPTEMBER 1, 2019, THROUGH OTOBER 31, 2019
 4
            The attorneys and paraprofessionals who rendered professional services to one or both of
 5   the Debtors relating to the Debtors’ Defined Contribution Plan (“RSP”) during the Fee Period
     are:
 6
 7
        Name of Partners       Year    Hourly        Total Hours
 8                                                                      Total Compensation
          and Counsel         Admitted Rate             Billed
 9
        David Levine             1998       $860           1.70               $1,462.00
10
11                             Year    Hourly Total Hours
        Name of Associates                                              Total Compensation
12                            Admitted Rate      Billed
13     Stacey Bradford           1996       $637           35.90             $22,868.30
       Michael Cook              2017       $417            4.00              $1,668.00
14
       Nancy McTyre
15                               2010       $675           2.30               $1,552.50
       (Legal Consultant)
16
                               Blended         Total Hours
17        Professionals                                               Total Compensation
                                Rate              Billed
18      Partners and
                                 $860              1.70                     $1,462.00
19      Counsel
        Associates             $618.22             42.20                   $26,088.80
20      Blended Attorney
                               $627.58
21      Rate
        Total Fees
22                                                 43.90                   $27,550.80
        Incurred
23
24
25
26
27
28




                                                    6




     Case: 19-30088       Doc# 5022      Filed: 12/08/19     Entered: 12/08/19 08:54:26    Page 15
                                                   of 38
 1                                       EXHIBIT B-2
 2
                COMPENSATION BY WORK TASK CODE FOR SERVICES
 3                    RENDERED DURING THE FEE PERIOD
 4
        Task Code          Description                 Hours           Amount
 5      C200      Researching Law                      43.90          $27,550.80
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              7




     Case: 19-30088   Doc# 5022   Filed: 12/08/19   Entered: 12/08/19 08:54:26     Page 16
                                            of 38
 1                                     EXHIBIT B-3
 2
                                  ITEMIZED SERVICES
 3
        Date      Timekeeper   Hours   Task                 Narrative              Amount
 4
      9/6/2019    BRADFORD      2.10   C200       Review and analyze L.H.         $1,337.70
 5                                                appeal for additional
 6                                                matching contributions.
      9/9/2019    BRADFORD     0.40    C200       Review information from         $254.80
 7                                                PG&E on L.H. compensation
 8                                                and deferrals in connection
                                                  with appeal.
 9    9/10/2019   BRADFORD     0.10    C200       Revise L.H. appeal               $63.70
10                                                acknowledgment letter.
      9/16/2019   BRADFORD     0.90    C200       Review recent changes to        $573.30
11                                                amendment to stock fund
12                                                provisions.
      9/17/2019   BRADFORD     2.70    C200       Review and analyze updates      $1,719.90
13                                                to premium pay rules.
14    9/19/2019   BRADFORD     0.60    C200       Review updates to stock fund    $382.20
                                                  amendment.
15    9/19/2019   BRADFORD     0.20    C200       Revise stock fund               $127.40
16                                                amendments.
      9/20/2019   BRADFORD     1.00    C200       Revise amendment to stock       $637.00
17                                                fund investment rules for
18                                                Union RSP.
      9/20/2019   BRADFORD     0.20    C200       Conference call with client     $127.40
19                                                and DNL regarding treatment
20                                                of premium payments for
                                                  linemen and instructors.
21    9/22/2019   BRADFORD     0.10    C200       Revise amendments and            $63.70
22                                                write-up for stock fund
                                                  investment changes.
23   10/17/2019 BRADFORD       0.30    C200       Review Fidelity's proposed      $191.10
24                                                group VCP application for
                                                  RMD failures.
25
     10/20/2019 BRADFORD       4.00    C200       Review draft response to L.H.   $2,548.00
26                                                appeal.
     10/21/2019 BRADFORD       6.00    C200       Review and revise draft         $3,822.00
27
                                                  response to L.H. appeal.
28   10/22/2019 BRADFORD       3.20    C200       Revise L.H. appeal response.    $2,038.40
     10/22/2019 BRADFORD       2.40    C200       Revise EBAC appeal memo         $1,528.80
                                                  for L.H. appeal.

                                              8




     Case: 19-30088   Doc# 5022   Filed: 12/08/19     Entered: 12/08/19 08:54:26     Page 17
                                            of 38
 1   10/23/2019 BRADFORD       1.00     C200       Research information re:          $637.00
                                                   Financial Engines and
 2
                                                   similar/related company
 3                                                 reaching out to participants.
 4   10/23/2019 BRADFORD       0.20     C200       Review L.H. pay stub              $127.40
                                                   information in connection
 5                                                 with appeal.
 6   10/24/2019 BRADFORD       4.30     C200       Revise draft letter to L.H. and   $2,739.10
                                                   EBAC summary of appeal.
 7   10/25/2019 BRADFORD       3.20     C200       Revise draft L. H. EBAC           $2,038.40
 8                                                 memo and exhibits.
     10/25/2019 BRADFORD       0.10     C200       Email R. Reilly re: L.H.           $63.70
 9                                                 appeal EBAC memo.
10   10/25/2019 BRADFORD       0.20     C200       Review and analyze question       $127.40
                                                   concerning small cashouts for
11                                                 trailing dividends and
12                                                 response.
     10/28/2019 BRADFORD       0.20     C200       Review revised memorandum         $127.40
13                                                 to EBAC re: L.H. appeal.
14   10/28/2019 BRADFORD       0.30     C200       Review and analyze Plan           $191.10
                                                   document for year-end
15                                                 amendments.
16   10/28/2019 BRADFORD       0.40     C200       Revise draft letter to L.H.       $254.80
                                                   denying appeal.
17   10/30/2019 BRADFORD       0.20     C200       Review email from R. Reilly       $127.40
18                                                 re: RSP and add to D.
                                                   Levine's response.
19   10/31/2019 BRADFORD       1.00     C200       Review emails re: EBAC            $637.00
20                                                 questions concerning RSP in
                                                   connection with L.H. appeal.
21   10/31/2019 BRADFORD       0.60     C200       Draft letter extending review     $382.20
22                                                 period for L.H. appeal.
      9/23/2019       COOK     4.00     C200       L.H. appeal review and draft      $1,668.00
23
                                                   response letter.
24    10/2/2019   LEVINE       0.20     C200       Review RSP financials.            $172.00
     10/17/2019   LEVINE       0.30     C200       Review and follow-up re:          $258.00
25
                                                   Fidelity RMD correction.
26   10/18/2019   LEVINE       0.20     C200       Review and follow-up              $172.00
27                                                 internally re: Fidelity VCP
                                                   question.
28   10/24/2019   LEVINE       0.20     C200       Review L.H. materials for         $172.00
                                                   EBAC.
     10/26/2019   LEVINE       0.20     C200       Review and follow-up re:          $172.00
                                                   Fidelity clean up question.
                                               9




     Case: 19-30088    Doc# 5022   Filed: 12/08/19      Entered: 12/08/19 08:54:26      Page 18
                                             of 38
 1   10/30/2019   LEVINE      0.20     C200
                                         L.H. appeal follow-up.              $172.00
 2   10/31/2019   LEVINE      0.40     C200
                                         L.H. process and claim              $344.00
                                         decision follow-up.
 3   10/22/2019   MCTYRE       0.10 C200 Analyze L.H. appeal.                 $67.50
 4   10/23/2019   MCTYRE       1.20 C200 Revise draft decision letter for    $810.00
                                         L.H. appeal.
 5   10/24/2019   MCTYRE       0.20 C200 Analyze L.H. appeal.                $135.00
 6   10/25/2019   MCTYRE       0.30 C200 Revise draft decision letter for    $202.50
                                         L. H. appeal.
 7   10/25/2019   MCTYRE       0.10 C200 Analyze L.H. appeal.                 $67.50
 8   10/31/2019   MCTYRE       0.40 C200 Revise draft extension letter       $270.00
                                         for decision on L.H. appeal.
 9                            GRAND TOTAL                                   $27,550.80
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              10




     Case: 19-30088   Doc# 5022   Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 19
                                            of 38
 1                                             EXHIBIT C-1
 2
                              COMPENSATION BY PROFESSIONAL
 3                       SEPTEMBER 1, 2019, THROUGH OCTOBER 31, 2019
 4
            The attorneys and paraprofessionals who rendered professional services to one or both of
 5   the Debtors related to Health and Welfare Plans during the Fee Period are:
 6
             Name of                                  Total
 7                             Year    Hourly
          Partners and                                Hours            Total Compensation
                              Admitted  Rate
 8           Counsel                                  Billed
 9       Katie Amin             2009       $713        0.20                  $142.60
         Christine Keller       1996       $812        0.60                  $487.20
10
         David Levine           1998       $860        1.80                 $1,548.00
11       Rachel Levy            2005       $732        0.30                  $219.60
12       Allison Ullman         2008       $755        2.70                 $2,038.50
13
14                                                    Total
             Name of           Year    Hourly
15                                                    Hours            Total Compensation
            Associates        Admitted  Rate
                                                      Billed
16
         Stacey Bradford        1996       $637        1.70                 $1,082.90
17       Arsalan Malik          2015       $504        0.40                  $201.60
18
                                                     ***
19
20                              Blended           Total Hours
          Professionals                                                Total Compensation
21                               Rate                Billed
        Partners and
22                              $792.80              5.60                   $4,435.40
        Counsel
23      Associates              $611.66              2.10                   $1,284.50
24      Blended Attorney
                                $742.84
        Rate
25      Total Fees
                                                     7.70                   $5,720.40
26      Incurred

27
28




                                                      11




     Case: 19-30088         Doc# 5022     Filed: 12/08/19     Entered: 12/08/19 08:54:26    Page 20
                                                    of 38
 1                                         EXHIBIT C-2
 2
                COMPENSATION BY WORK TASK CODE FOR SERVICES
 3                    RENDERED DURING THE FEE PERIOD
 4
         Task
                        Description             Hours                   Amount
 5       Code
 6       C200         Researching Law            7.70                  $5,720.40

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                12




     Case: 19-30088    Doc# 5022      Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 21
                                                of 38
 1                                     EXHIBIT C-3
 2
                                  ITEMIZED SERVICES
 3
        Date      Timekeeper   Hours   Task               Narrative              Amount
 4
      9/7/2019      AMIN        0.20   C200   Analyze question re: retroactive   $142.60
 5                                            reinstatement of active
 6                                            employment status.
      9/4/2019    BRADFORD     0.90    C200   Review information regarding       $573.30
 7                                            reinstated employee benefits.
 8    9/5/2019    BRADFORD     0.50    C200   Review summary of issues in        $318.50
                                              connection with awarding back
 9                                            pay and benefits to union
10                                            employee and NLRB rules.
      9/5/2019    BRADFORD     0.30    C200   Teleconference with M. Parry       $191.10
11                                            and AU re: health benefits for
12                                            reinstated employee.
      9/5/2019     KELLER      0.30    C200   Review issues re: active health    $243.60
13                                            plan reinstatement.
14    9/7/2019     KELLER      0.30    C200   Review issues re: reinstatement    $243.60
                                              in active health plan issue.
15    9/9/2019     LEVINE      0.60    C200   Follow-up on group life coverage   $516.00
16                                            question.
      9/10/2019    LEVINE      0.40    C200   Additional follow-up on AD&D       $344.00
17                                            benefit question.
18    9/10/2019    LEVINE      0.30    C200   Director LTD follow-up.            $258.00
      9/16/2019    LEVINE      0.20    C200   Follow-up on AD&D.                 $172.00
19    9/30/2019    LEVINE      0.30    C200   Follow-up on Director AD&D.        $258.00
20     9/4/2019     LEVY       0.30    C200   Analyze issues re: retroactive     $219.60
                                              coverage of health plan.
21
      9/19/2019    MALIK       0.20    C200   Review/analyze plan document       $100.80
22                                            and amendment records.
      9/19/2019    MALIK       0.20    C200   Review/analyze plan document       $100.80
23
                                              and amendment records.
24    9/4/2019    ULLMAN       1.50    C200   Review/analyze impact of           $1,132.50
25                                            retroactive reclassification on
                                              health benefits.
26    9/5/2019    ULLMAN       0.20    C200   Call with SAB and M. Parry re:     $151.00
27                                            retroactive reclassification and
                                              impact on health benefits.
28    9/5/2019    ULLMAN       0.80    C200   Review/analyze impact of           $604.00
                                              retroactive reclassification on
                                              health benefits.

                                              13




     Case: 19-30088   Doc# 5022   Filed: 12/08/19   Entered: 12/08/19 08:54:26      Page 22
                                            of 38
 1    9/8/2019    ULLMAN      0.10   C200   Follow-up work re: reinstatement     $75.50
                                            question.
 2
     10/15/2019   ULLMAN      0.10   C200 Correspondence from client re:         $75.50
 3                                          AD&D beneficiary form.
 4                               Grand Total                                   $5,720.40

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            14




     Case: 19-30088   Doc# 5022   Filed: 12/08/19   Entered: 12/08/19 08:54:26    Page 23
                                            of 38
 1                                            EXHIBIT D-1
 2
                             COMPENSATION BY PROFESSIONAL
 3                     SEPTEMBER 1, 2019, THROUGH SEPTEMBER 31, 2019
 4
            The attorneys and paraprofessionals who rendered professional services to the Debtors in
 5   connection with benefits issues related to bankruptcy (2018 Wildfires) during the Fee Period are:
 6
                                                          Total
 7       Name of Partners      Year    Hourly
                                                          Hours           Total Compensation
           and Counsel        Admitted Rate
 8                                                        Billed

 9      Michael Del Conte        2008       $713           2.90               $2,067.70
10      Dan Hogans               1993       $836           1.60               $1,337.60
11      Allie Itami              2009       $713          10.50               $10,980.20
12
        Katherine Kohn           2009       $708           7.20               $5,097.60
13
        David Levine             1998       $860          26.30               $22,618.00
14
        Kevin Walsh              2009       $708           1.70               $1,203.60
15
16
17                                                        Total
             Name of           Year        Hourly
18                                                        Hours           Total Compensation
            Associates        Admitted      Rate
                                                          Billed
19
        Stacey Bradford          1996       $637           0.30                $191.10
20
21      Will Fogleman            2011       $675           2.90               $1,957.50

22      Arsalan Malik            2015       $504           1.00                $504.00
23      Ross McSweeney           2012       $637          15.20               $9,682.40
24
25
            Name of           Year          Hourly          Total Hours
26                                                                           Total Compensation
        Paraprofessionals    Admitted        Rate              Billed
27      Andi Shahinllari        --           $214              15.00               $3,210
28

                             Blended         Total Hours
          Professionals                                                Total Compensation
                              Rate              Billed
                                                     15




     Case: 19-30088       Doc# 5022     Filed: 12/08/19      Entered: 12/08/19 08:54:26      Page 24
                                                  of 38
 1     Partners and
                           $785.93           55.10                   $43,304.70
       Counsel
 2
       Associates          $635.82           19.40                   $12,335.00
 3     Paraprofessionals    $214             15.00                     $3,210
 4     Blended
                           $746.84
       Attorney Rate
 5     Total Fees
                                             87.70                   $58,849.70
 6     Incurred
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               16




     Case: 19-30088    Doc# 5022     Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 25
                                               of 38
 1                                         EXHIBIT D-2
 2
                COMPENSATION BY WORK TASK CODE FOR SERVICES
 3                    RENDERED DURING THE FEE PERIOD
 4
         Task
                        Description           Hours                  Amount
 5       Code
 6       C200         Researching Law          87.70                $58,849.70

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                17




     Case: 19-30088   Doc# 5022       Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 26
                                                of 38
 1                                        EXHIBIT D-3
 2
                                   ITEMIZED SERVICES
 3
         Date     Timekeeper       Hours    Task              Narrative             Amount
 4
      9/23/2019   BRADFORD          0.30    C200     Review and analyze             $191.10
 5                                                   possible plan amendment
 6                                                   and notification issues.
      9/3/2019    DEL CONTE        1.80     C200     Review 404a-5 and QDIA         $1,283.40
 7                                                   questions including call
 8                                                   with client and Fidelity and
                                                     follow-up.
 9    9/16/2019   DEL CONTE        0.50     C200     Review and respond to          $356.50
10                                                   questions re updated QDIA
                                                     and 404a-5.
11    9/17/2019   DEL CONTE        0.30     C200     Review QDIA                    $213.90
12                                                   communications.
      9/22/2019   DEL CONTE        0.30     C200     Review and respond to          $213.90
13                                                   email chain re QDIA and
14                                                   Gallagher notices.
      10/1/2019   FOGLEMAN         0.20     C200     Review background re:          $135.00
15                                                   retirement plan amendment
16                                                   rules.
      10/4/2019   FOGLEMAN         1.40     C200     Review applicability of        $945.00
17                                                   409A bankruptcy rules to
18                                                   retirement plan
                                                     amendments.
19    10/7/2019   FOGLEMAN         1.30     C200     Analyze issues re:             $877.50
20                                                   applicability of 409A(b) to
                                                     retirement plan
21                                                   amendments.
22   10/21/2019       HOGANS       1.60     C200     Prepare analysis of section    $1,337.60
                                                     409A compliance issues.
23    9/3/2019        ITAMI        0.80     C200     Attend call with client re:    $570.40
24                                                   stock fund limitation
                                                     communications.
25    9/4/2019        ITAMI        1.40     C200     Review communications re:      $998.20
26                                                   stock fund limitation.
      9/16/2019       ITAMI        0.80     C200     Review proposal for            $570.40
27
                                                     participant communications
28                                                   from J. Redmond.
      9/17/2019       ITAMI        1.50     C200     Prepare and send               $1,069.50
                                                     communication re: QDIA

                                              18




     Case: 19-30088    Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26      Page 27
                                             of 38
 1                                                  and fee disclosure notices
                                                    for stock limitation change.
 2
      9/20/2019       ITAMI       1.00    C200      Review plan amendments          $713.00
 3                                                  for stock limitation
 4                                                  imposition.
      9/22/2019       ITAMI       1.00    C200      Discuss stock limitation and    $713.00
 5                                                  default investment notices.
 6    9/26/2019       ITAMI       3.00    C200      Prepare for and attend client   $2,139.00
                                                    call re: rights offerings and
 7                                                  ERISA plans.
 8    9/30/2019       ITAMI       1.00    C200      Review POR provisions for       $713.00
                                                    benefit plan implications.
 9    10/2/2019       ITAMI       1.30    C200      Analyze implications of         $926.90
10                                                  bankruptcy plan
                                                    submissions and proposals
11                                                  on ERISA covered benefit
12                                                  plans.
      10/4/2019       ITAMI       1.20    C200      Review and revise notice re:    $855.60
13                                                  company stock issue.
14    10/8/2019       ITAMI       0.40    C200      Call with PG&E and              $285.20
                                                    Gallagher re company stock
15                                                  issue.
16    10/8/2019       ITAMI       1.00    C200      Respond to client questions     $713.00
                                                    re: company stock issue.
17   10/17/2019       ITAMI       1.00    C200      Revise employee                 $713.00
18                                                  communication draft re:
                                                    stock fund issue.
19    9/8/2019        KOHN        0.10    C200      Analyze client question re:      $70.80
20                                                  bankruptcy impact on
                                                    retiree medical and long-
21                                                  term disability plans.
22    9/11/2019       KOHN        0.20    C200      Review draft fee                $141.60
                                                    application.
23
      9/15/2019       KOHN        0.50    C200      Review time entries for fee     $354.00
24                                                  application for privilege.
      9/16/2019       KOHN        0.70    C200      Review edits from R. Reilly     $495.60
25
                                                    to fee application.
26    9/17/2019       KOHN        0.50    C200      Analyze revised fee             $354.00
                                                    application.
27
      9/19/2019       KOHN        1.10    C200      Finalize fee application.       $778.80
28    9/20/2019       KOHN        0.10    C200      Review issues re: fee            $70.80
                                                    application.
      9/25/2019       KOHN        0.30    C200      Review issues re: finalizing    $212.40
                                                    initial fee application.
                                            19




     Case: 19-30088   Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26       Page 28
                                            of 38
 1    9/26/2019       KOHN        0.90    C200      Review and revise initial        $637.20
                                                    application.
 2
      9/27/2019       KOHN        0.70    C200      Review and analyze issues        $495.60
 3                                                  re: final interim fee
 4                                                  application.
      10/8/2019       KOHN        0.20    C200      Call with Weil re:               $141.60
 5                                                  retirement plan
 6                                                  amendments.
      10/8/2019       KOHN        0.50    C200      Call with Weil re:               $354.00
 7                                                  retirement plan
 8                                                  amendments.
      10/8/2019       KOHN        0.40    C200      Call with client and outside     $283.20
 9                                                  counsel re: benefits issues.
10   10/15/2019       KOHN        0.20    C200      Weekly call re: benefits         $141.60
                                                    issues.
11   10/17/2019       KOHN        0.40    C200      Analyze time entries for         $283.20
12                                                  privilege for fee application.
     10/18/2019       KOHN        0.20    C200      Analyze issues re: fee           $141.60
13                                                  application.
14   10/18/2019       KOHN        0.10    C200      Respond to R. Reilly             $70.80
                                                    question re: PBGC claims.
15   10/21/2019       KOHN        0.10    C200      Review Certificate of No         $70.80
16                                                  Objection for fee
                                                    application.
17    9/3/2019        LEVINE      0.30    C200      Call re: benefits issues.        $258.00
18    9/3/2019        LEVINE      0.70    C200      Call and follow-up on            $602.00
                                                    notice language.
19
      9/3/2019        LEVINE      0.70    C200      Call and follow-up on            $602.00
20                                                  notice language.
      9/3/2019        LEVINE      0.70    C200      Legislation follow-up and        $602.00
21
                                                    discussion with R. Reilly.
22    9/4/2019        LEVINE      0.40    C200      13D and warrants follow-         $344.00
                                                    up.
23
       9/4/2019       LEVINE      0.50    C200      Stock follow-up.                 $430.00
24    9/10/2019       LEVINE      0.30    C200      436 restriction follow-up.       $258.00
25    9/10/2019       LEVINE      0.30    C200      Follow-up with E. Hilfers.       $258.00
      9/10/2019       LEVINE      0.30    C200      Review retirement plan           $258.00
26                                                  amendment items with R.
27                                                  Reilly.
      9/12/2019       LEVINE      0.20    C200      Review and follow-up re:         $172.00
28                                                  fee application.
      9/13/2019       LEVINE      0.30    C200      Company stock amendment          $258.00
                                                    and implementation follow-
                                                    up.
                                            20




     Case: 19-30088   Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26       Page 29
                                            of 38
 1    9/15/2019       LEVINE      0.20    C200      Review post-restriction        $172.00
                                                    lump sum options.
 2
      9/15/2019       LEVINE      0.50    C200      Retirement plan amendment      $430.00
 3                                                  follow-up.
 4    9/16/2019       LEVINE      1.80    C200      Retirement plan amendment      $1,548.00
                                                    review and memo
 5                                                  preparation.
 6    9/16/2019       LEVINE      0.20    C200      Follow-up on stock             $172.00
                                                    changes/QDIA.
 7    9/17/2019       LEVINE      0.60    C200      Review for retirement plan     $516.00
 8                                                  = amendment call and
                                                    compensation questions.
 9    9/17/2019       LEVINE      0.60    C200      QDIA notice follow-up.         $516.00
10    9/17/2019       LEVINE      0.70    C200      Call re: retirement plan       $602.00
                                                    amendment issues and
11                                                  follow-up re: same.
12    9/18/2019       LEVINE      0.40    C200      Retirement plan amendment      $344.00
                                                    follow-up.
13    9/18/2019       LEVINE      0.70    C200      Review bankruptcy filings.     $602.00
14    9/19/2019       LEVINE      0.20    C200      Review fee matters.            $172.00
      9/20/2019       LEVINE      0.30    C200      Review and follow-up re:       $258.00
15                                                  stock fund changes.
16    9/22/2019       LEVINE      0.90    C200      Company stock                  $774.00
                                                    implementation follow-up.
17
      9/23/2019       LEVINE      0.30    C200      Review 436 restriction         $258.00
18                                                  amendment items.
      9/24/2019       LEVINE      0.90    C200      Review retirement plan         $774.00
19
                                                    amendments.
20    9/26/2019       LEVINE      0.30    C200      Review fee application         $258.00
                                                    revisions.
21
      9/26/2019       LEVINE      0.40    C200      Review POR proposal            $344.00
22                                                  impacts.
23    9/26/2019       LEVINE      0.50    C200      Call and follow-up on rights   $430.00
                                                    offering proposal.
24    9/27/2019       LEVINE      0.70    C200      Follow-up re: distribution     $602.00
25                                                  options and review POR
                                                    questions.
26    9/27/2019       LEVINE      0.30    C200      Fee application follow-up      $258.00
27                                                  with team.
      9/29/2019       LEVINE      0.20    C200      Review retirement plan         $172.00
28                                                  amendment follow-up.
      9/30/2019       LEVINE      0.40    C200      POR follow-up with AAI,        $344.00
                                                    RM.

                                            21




     Case: 19-30088   Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26      Page 30
                                            of 38
 1    10/1/2019       LEVINE      0.80    C200      Review retirement plan         $688.00
                                                    amendment issues and
 2
                                                    status call re same.
 3    10/1/2019       LEVINE      0.30    C200      Review bankruptcy billing      $258.00
 4                                                  matters.
      10/3/2019       LEVINE      0.30    C200      Follow-up on plan impacts      $258.00
 5                                                  for POR.
 6    10/3/2019       LEVINE      0.30    C200      Review/revise Fidelity         $258.00
                                                    communications.
 7    10/4/2019       LEVINE      1.40    C200      Retirement plan amendment      $1,204.00
 8                                                  follow-up and analysis.
      10/4/2019       LEVINE      0.40    C200      Review and follow-up on        $344.00
 9                                                  company stock
10                                                  communication.
      10/5/2019       LEVINE      0.20    C200      Follow-up on retirement        $172.00
11                                                  plan amendment questions.
12    10/7/2019       LEVINE      0.30    C200      Retirement plan amendment      $258.00
                                                    review and follow-up.
13    10/8/2019       LEVINE      0.40    C200      Q&A follow-up.                 $344.00
14    10/8/2019       LEVINE      0.40    C200      Call with Weil re:             $344.00
                                                    retirement amendment.
15    10/8/2019       LEVINE      0.40    C200      Company stock follow-up.       $344.00
16    10/8/2019       LEVINE      0.40    C200      Status call.                   $344.00
     10/15/2019       LEVINE      0.20    C200      Weekly status call.            $172.00
17
     10/17/2019       LEVINE      0.10    C200      Review communication re:        $86.00
18                                                  stock fund.
     10/17/2019       LEVINE      0.40    C200      Follow-up on POR               $344.00
19
                                                    questions.
20   10/18/2019       LEVINE      0.40    C200      Review and follow-up on        $344.00
21                                                  restructuring questions.
     10/19/2019       LEVINE      0.50    C200      Rights offering follow-up.     $430.00
22   10/21/2019       LEVINE      0.40    C200      Rights offering follow-up.     $344.00
23   10/21/2019       LEVINE      0.30    C200      Review and comment on          $258.00
                                                    stock fund Q&A.
24   10/21/2019       LEVINE      0.20    C200      Review POR options.            $172.00
25   10/21/2019       LEVINE      0.30    C200      Review summary of 409A         $258.00
                                                    compliance issues.
26   10/24/2019       LEVINE      0.70    C200      Follow-up on POR options       $602.00
27                                                  and follow-up with R.
                                                    Reilly.
28   10/28/2019       LEVINE      0.30    C200      Review stock fund test data.   $258.00
     10/29/2019       LEVINE      0.30    C200      Review rabbi trust             $258.00
                                                    questions.

                                            22




     Case: 19-30088   Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26      Page 31
                                            of 38
 1   10/29/2019       LEVINE      0.80    C200      Status call and company         $688.00
                                                    stock follow-up.
 2
      10/2/2019       MALIK       1.00    C200      Review/analyze plan of          $504.00
 3                                                  reorganization and related
 4                                                  documents in bankruptcy
                                                    docket.
 5    9/16/2019   MCSWEENEY       1.20    C200      Review draft fee application    $764.40
 6                                                  for conformity with
                                                    bankruptcy court and fee
 7                                                  examiner guidelines.
 8    9/18/2019   MCSWEENEY       2.40    C200      Revise draft fee application.   $1,528.80
      9/19/2019   MCSWEENEY       1.30    C200      Revise draft fee application.    $828.10
 9    9/20/2019   MCSWEENEY       2.80    C200      Revise draft fee application.   $1,783.60
10    9/23/2019   MCSWEENEY       1.70    C200      Revise draft fee application.   $1,082.90
      9/24/2019   MCSWEENEY       0.80    C200      Revise draft fee application.    $509.60
11    9/25/2019   MCSWEENEY       1.20    C200      Revise draft fee application.    $764.40
12    9/26/2019   MCSWEENEY       1.40    C200      Revise draft fee application.    $891.80
      9/27/2019   MCSWEENEY       2.40    C200      Revise draft fee application.   $1,528.80
13    9/17/2019   SHAHINLLARI     2.40    C200      Analyze and attention to fee     $513.60
14                                                  application filing.
      9/20/2019   SHAHINLLARI     0.40    C200      Phone call with the Court        $85.60
15
                                                    re: fee application with the
16                                                  Bankruptcy Court.
      9/26/2019   SHAHINLLARI     2.20    C200      Coordinate with accounting      $470.80
17
                                                    with regard to billed time
18                                                  and conform with the
                                                    Application requirements.
19
      9/26/2019   SHAHINLLARI     2.10    C200      Prepare the Fee Application     $449.40
20                                                  for filing with the Court.
21    9/27/2019   SHAHINLLARI     2.00    C200      Coordinate with accounting      $428.00
                                                    re: billed time and conform
22                                                  with the Application
23                                                  requirements.
      9/27/2019   SHAHINLLARI     1.90    C200      Prepare and finalize the Fee    $406.60
24                                                  Application for filing with
25                                                  the Court.
      9/28/2019   SHAHINLLARI     0.20    C200      Telephone call with Trace        $42.80
26                                                  Gallegos re: attorney bios.
27    9/28/2019   SHAHINLLARI     0.50    C200      Prepare and update attorney     $107.00
                                                    bio information per Fee
28                                                  Examiner's request.
      9/29/2019   SHAHINLLARI     0.70    C200      Prepare and update attorney     $149.80
                                                    bio information per Fee
                                                    Examiner's request.
                                            23




     Case: 19-30088   Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26       Page 32
                                            of 38
 1    9/30/2019   SHAHINLLARI     0.80    C200      Prepare and update attorney      $171.20
                                                    bio information per Fee
 2
                                                    Examiner's request.
 3   10/21/2019   SHAHINLLARI     1.80    C200      Prepare and file                 $385.20
 4                                                  electronically with the Court
                                                    the Certificate of No
 5                                                  Objection with regard to
 6                                                  Groom's Fee Application.
      9/19/2019       WALSH       0.80    C200      Analyze emails re:               $566.40
 7                                                  participant contacting plan
 8                                                  asking for information.
      9/22/2019       WALSH       0.50    C200      Analyze re: possible plan        $354.00
 9                                                  amendment.
10    9/23/2019       WALSH       0.40    C200      Analyze re: possible plan        $283.20
                                                    amendment.
11                              GRAND TOTAL                                         $58,849.70
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            24




     Case: 19-30088   Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26       Page 33
                                            of 38
 1                                       EXHIBIT D-4
 2
 3     DATE                           DESCRIPTION                              AMOUNT
 4    09/4/2019 Pro Hac Admissions for DNL in the N.D. Cal. Bankruptcy Court    $310.00
      09/4/2019 Pro Hac Admissions for KBK in the N.D. Cal. Bankruptcy Court    $310.00
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               25




     Case: 19-30088   Doc# 5022     Filed: 12/08/19   Entered: 12/08/19 08:54:26   Page 34
                                              of 38
 1                                             EXHIBIT E-1
 2
                           COMPENSATION BY PROFESSIONAL
 3                   SEPTEMBER 1, 2019, THROUGH SEPTEMBER 30, 2019
 4
             The attorneys and paraprofessionals who rendered professional services to the debtors
 5   relating to the Voluntary Disability Plan during the Fee Period are:
 6
 7          Name of
                              Year                            Total Hours
          Partners and                    Hourly Rate                          Total Compensation
 8                           Admitted                            Billed
            Counsel
 9      Allison Ullman         2008           $755                 13.90            $10,494.50
10      Total Partners
                                                                   13.90            $10,494.50
        and Counsel
11
12                                                        Total
            Names of           Year         Hourly
13                                                        Hours             Total Compensation
            Associates        Admitted       Rate
                                                          Billed
14
        Paul Rinefierd           2013        $556           7.90                $4,392.40
15
16      Total Associates                                    7.90                $4,392.40
17
18                             Blended          Total Hours
          Professionals                                                    Total Compensation
                                Rate               Billed
19      Partners and
                                 $755                13.90                     $10,494.50
20      Counsel
        Associates               $556                7.90                       $4,392.40
21      Blended Attorney
                                $682.89
22      Rate
        Total Fees
23                                                   21.80                     $14,886.90
        Incurred
24
25
26
27
28




                                                     26




     Case: 19-30088        Doc# 5022      Filed: 12/08/19     Entered: 12/08/19 08:54:26     Page 35
                                                    of 38
 1                                     EXHIBIT E-2
 2
                COMPENSATION BY WORK TASK CODE FOR SERVICES
 3                 RENDERED ON MATTER DURING FEE PERIOD
 4
        Task
                        Description              Hours                 Amount
 5      Code
 6      C200    Researching Law                     21.80             $14,886.90

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            27




     Case: 19-30088   Doc# 5022   Filed: 12/08/19     Entered: 12/08/19 08:54:26   Page 36
                                            of 38
 1                                      EXHIBIT E-3
 2
                                     ITEMIZED SERVICES
 3
        Date      Timekeeper Hours     Task               Narrative               Amount
 4
 5    10/4/2019   RINEFIERD   1.20     C200    Review/analyze paid family         $667.20
 6                                             leave issue.
      10/6/2019   RINEFIERD   1.40     C200    Review/analyze question re:        $778.40
 7                                             partial-day paid family leave.
 8    10/7/2019   RINEFIERD   2.10     C200    Review/analyze paid family         $1,167.60
                                               leave issue.
 9    10/8/2019   RINEFIERD   0.10     C200    Review email from P. Simpkins       $55.60
10                                             re: paid family leave issue.
      10/9/2019   RINEFIERD   0.10     C200    Review issues re: paid family       $55.60
11                                             leave.
12   10/11/2019 RINEFIERD     0.50     C200    Call with AU, representative       $278.00
                                               from Employment Development
13                                             Department re: paid family leave
14                                             issue.
     10/11/2019 RINEFIERD     2.00     C200    Review/analyze wage                $1,112.00
15                                             continuation policy, voluntary
16                                             plan document re: intermittent
                                               leave issue.
17   10/11/2019 RINEFIERD     0.50     C200    Call with AU, R. Reilly, P.        $278.00
18                                             Simpkins re: paid family leave
                                               issue.
19    9/3/2019    ULLMAN      0.10     C200    Send VP document to R. Reilly.      $75.50
20    9/3/2019    ULLMAN      0.10     C200    Review and respond to email         $75.50
                                               from R. Reilly re: VP letters.
21    9/4/2019    ULLMAN      0.20     C200    Email to R. Reilly re: VP          $151.00
22                                             signature.
      9/4/2019    ULLMAN      0.30     C200    Prepare VP document for            $226.50
23
                                               execution per R. Reilly request.
24    9/5/2019    ULLMAN      0.10     C200    Review correspondence from R.       $75.50
                                               Reilly re: VP letters.
25
      9/6/2019    ULLMAN      0.10     C200    Review correspondence from R.       $75.50
26                                             Reilly re: VP letters.
27    9/18/2019   ULLMAN      0.10     C200    Follow up re: voluntary plan        $75.50
                                               document.
28    10/3/2019   ULLMAN      0.30     C200    Review/analyze VP question         $226.50
                                               from P. Simpkins.
      10/4/2019   ULLMAN      0.40     C200    Call with R. Reilly re: VP         $302.00
                                               documentation.
                                              28




     Case: 19-30088   Doc# 5022   Filed: 12/08/19    Entered: 12/08/19 08:54:26     Page 37
                                            of 38
 1    10/4/2019   ULLMAN     3.60     C200
                                        Review VP documentation per              $2,718.00
                                        R. Reilly request.
 2
      10/4/2019   ULLMAN     1.00 C200 Review/analysis re: VP question           $755.00
 3                                      from P. Simpkins.
 4    10/7/2019   ULLMAN     1.50 C200 Review/analyze VP question                $1,132.50
                                        from P. Simpkins.
 5    10/9/2019   ULLMAN     0.20 C200 Review/respond to email from P.           $151.00
 6                                      Simpkins re: VP question.
     10/11/2019   ULLMAN     0.30 C200 Call with client re: VP.                   $226.50
 7   10/11/2019   ULLMAN     1.60 C200 Follow-up work re: VP question.           $1,208.00
 8   10/11/2019   ULLMAN     0.90 C200 Prepare for follow-up call with            $679.50
                                        client re: VP.
 9   10/15/2019   ULLMAN     0.10 C200 Correspondence from client re:             $75.50
10                                      VP question.
     10/17/2019   ULLMAN     0.10 C200 Review correspondence from R.              $75.50
11                                      Reilly re: VP question.
12   10/30/2019   ULLMAN     0.40 C200 Call with client and Sedgwick             $302.00
                                        re: VP appeal.
13   10/30/2019   ULLMAN     2.50 C200 Review/analysis of plan,                  $1,887.50
14                                      regulations, guidance re: VP
                                        appeal.
15
                              GRAND TOTAL                                    $14,886.90
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             29




     Case: 19-30088   Doc# 5022   Filed: 12/08/19   Entered: 12/08/19 08:54:26     Page 38
                                            of 38
